Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
 Hand Vacuum Embodiments
Figures 1-5, 33-45
Figures 18-19
Figures 29-32
 Energy Storage Embodiments
Figures 6-13 (A only)
Figures 14-17 (A only)
Figures 20-22 (B only)
Figures 23-25 (A or B)
Figures 26-28 (A or B)
 Air Treatment Member Embodiments (A only)
Figures 33-36
Figures 37-39
Figures 40-45
The species are independent or distinct because each species introduces materially different structure and design, providing effectively different resulting effects. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from Group I, if species A is elected, elect a single group from II (i, ii, iv or v disclosed for use with embodiment A), and a single group from III, or if species B is elected, elect a single group from II (I, II or iii disclosed for use with embodiment B) for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are found to be generic to all species (the plate claimed in both independent claims is only understood to be present in the alternative embodiments in group III, which are only disclosed for use with embodiment A of group I.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the plurality of different embodiments for multiple different components would require extensive search in differing search areas (batteries, vacuum and air separators).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Due to the complexity of the election requirement, a telephone call was not made to request an oral election to the above restriction requirement.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN R MULLER/             Primary Examiner, Art Unit 3799                                                                                                                                                                                           	4 June 2021